DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/31/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Status of Application
In response to Office action mailed 10/09/2020, Applicants amended claims 1, 10, 11, 17 and 20, and cancelled claims 8-9 and 18-19 in the response filed 12/31/2020.
Claim(s) 1-7, 10-17 and 20 are pending examination.

Response to Arguments
Applicants’ amendments to the claims overcomes the previous prior art of record.

Reasons for Allowance
Claims 1-7, 10-17 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 1, the vertical support includes one or more vertical pillar structures that are affixed to at least one nano-sheet of the stack of nano-sheets, and wherein the one or more vertical pillar structures are affixed to an external side of the at least one nano-sheet of the stack of nano-sheets.
Claims 2-7 and 10 are allowed, because they depend from the allowed claim 1.  
Independent claim 11 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 11, the vertical support includes one or more vertical pillar structures that are affixed to at least one nano-sheet of the stack of nano-sheets, and wherein the one or more vertical pillar structures are affixed to an external side of the at least one nano-sheet of the stack of nano-sheets.
Claims 12-17 and 20 are allowed, because they depend from the allowed claim 11.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	a. Chao et al. PG Pub 2019/0267463; teaches a nanosheet transistor device (such as, e.g., nanosheet gate all around field effect transistors (FETs) with low-k dielectric inner spacer.
	b. Ando et al. PG Pub 2020/0020690; teaches a co-integrated channel and gate formation scheme for nanosheet transistors having separately tuned threshold voltages.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/C. S./
Examiner, Art Unit 2895



/KYOUNG LEE/Primary Examiner, Art Unit 2895